Exhibit 10.1

TRANSITION SERVICES AGREEMENT

This Transition Services Agreement (this “Agreement”) is made by and between
Peter A. Zorn (“Zorn”) and Targacept, Inc. (“Targacept” or the “Company”),
including all Targacept predecessor entities and all affiliated entities, and
provides as follows.

RECITALS

A. Zorn is presently employed by Targacept pursuant to an Employment Agreement
dated March 13, 2008 (the “Employment Agreement”), most recently serving as
Targacept’s Senior Vice President, Legal Affairs, General Counsel and Secretary.

B. Zorn has decided to resign voluntarily and terminate his employment with the
Company.

C. The Company and Zorn have agreed that it is in their mutual best interest to
work cooperatively to ensure an appropriate and orderly transition following
Zorn’s resignation.

D. Targacept desires to engage Zorn as an independent contractor to provide the
Company with access to his knowledge, experience with the Company and certain
services following his resignation, and Zorn desires to accept such engagement
and provide the Company with access to such knowledge, experience and services,
in each case on the terms and conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Targacept and Zorn hereby covenant and agree
as follows:

1. RESIGNATION AND TERMINATION OF EMPLOYMENT. Zorn acknowledges that, on
August 13, 2013, he voluntarily tendered his resignation of employment and all
offices held with the Company incident to his employment, effective at the close
of business on September 30, 2013 (the “Resignation Date”) and Targacept has
accepted Zorn’s resignation effective on the Resignation Date. Zorn’s employment
with the Company shall terminate on the Resignation Date.

2. EFFECTIVENESS OF AGREEMENT. To accept the terms of this Agreement, Zorn must
return a signed copy of this Agreement to Targacept, Inc., 100 North Main
Street, Suite 1510, Winston-Salem, NC 27101-4072, Attn: Stephen A. Hill,
President and Chief Executive Officer and Attn: General Counsel. This Agreement
shall become effective on the eighth (8th) day after the date Zorn signs and
returns a copy to the Company, but only if Zorn has not exercised the ADEA
Revocation Right as defined in and as provided in Section 18. For clarity, if
Zorn exercises the ADEA Revocation Right, this Agreement shall be null and void
and of no force or effect.

3. ENGAGEMENT FOR TRANSITION PERIOD; TRANSITION SERVICES.

(a) The Company hereby engages Zorn as an independent contractor for the period
beginning on the day following the Resignation Date, and, subject to Section 7,
ending on December 31, 2013 (the “Transition Period”) to render, as an
independent contractor, the Transition Services (as defined in Section 3(b)),
and Zorn hereby accepts such engagement, in each case subject to the terms and
conditions of this Agreement.

 

Page 1 of 8



--------------------------------------------------------------------------------

(b) During the Transition Period, Zorn shall make himself available to Targacept
to discuss matters related to Targacept’s business, legal and regulatory affairs
or otherwise to facilitate an orderly transition for the Company as the Company
may reasonably request from time to time (the “Transition Services”); provided
that in no event shall (i) Zorn be required to provide more than five (5) hours
of Transition Services in any week during the Transition Period, (ii) Zorn be
required to travel to perform Transition Services and (iii) the Company request
that Zorn provide any legal advice or legal opinions during the Transition
Period, whether as part of Transition Services or otherwise. The Company
acknowledges and agrees that any and all information and service provided by
Zorn to the Company during the Transition Period, including all Transition
Services, are provided solely for informational purposes and are not offered as
and do not constitute legal advice or legal opinions. All requests for
Transition Services by Targacept shall be made or confirmed in writing or email
by the Company’s highest ranking legal counsel or by the President and CEO
before any such services are undertaken or provided.

4. TRANSITION PAY AND BENEFITS. In consideration and exchange for all of Zorn’s
promises under this Agreement, the release and waiver set forth in Section 11
and Zorn’s performance of Transition Services in accordance with this Agreement,
the Company shall provide Zorn with the transition pay and benefits set forth
below.

(a) The Company shall pay Zorn at a rate of $300 per hour for his performance of
any and all Transition Services under this Agreement. Zorn shall keep accurate
records of his time spent on Transition Services each day, which shall be made
available to Targacept upon request. Following the end of each month during the
Transition Period, Zorn shall submit an invoice to Targacept that includes the
total hours spent by Zorn on the Transition Services for that month, rounded up
to the nearest quarter hour, and a brief description of the services provided.
Such monthly invoices should be submitted to Targacept no later the 15th day of
each month (or next business day thereafter). Such invoices shall be paid by
Targacept within thirty (30) days.

(b) Subject to the terms and conditions of that certain letter agreement between
Zorn and Targacept of even date herewith (the “Stock Option Letter Agreement”),
the vesting of certain Targacept stock options previously issued to Zorn will be
accelerated and the exercise period of certain Targacept stock options
previously issued to Zorn will be extended. The terms and conditions of the
Stock Option Letter Agreement are hereby incorporated by reference into this
Agreement.

(c) The Company shall not be responsible for withholding taxes with respect to
payments and benefits provided to Zorn under this Agreement. Zorn shall be
responsible for all federal, state and local tax liabilities arising from such
payments and benefits, and Zorn agrees to indemnify and hold harmless the
Company from any and all tax liabilities arising from any and all payments and
benefits provided under this Agreement.

5. REIMBURSEMENT OF EXPENSES. To the extent that (i) the Company requests Zorn
to travel, and Zorn agrees to travel, to perform Transition Services and
(ii) the projected expenses for such travel are approved prior to Zorn’s
incurrence by the Company in such format or following such process as the
Company may reasonably determine, the Company will reimburse Zorn for his
reasonable airfare, lodging and meal expenses actually incurred, subject to
receipt by the Company of adequate supporting documentation and provided that
the Company shall not be required to reimburse an amount greater than the amount
of pre-approved projected expenses. Except as provided in this Section 5, Zorn
shall be responsible for all office, administrative, telephone (including cell
phones, smart phones, PDAs, etc.), overhead and other expenses incurred in the
performance of Transition Services or otherwise to fulfill his obligations
hereunder.

 

Page 2 of 8



--------------------------------------------------------------------------------

6. MANNER OF PERFORMANCE. Zorn shall retain the right to control the time,
manner and method of executing Transition Services, subject to the reasonable
satisfaction of the Company and provided that, in any event, Zorn shall comply
with all applicable Company policies and procedures and all applicable laws,
regulations and rules of any local, state, or federal unit of government. Zorn
shall determine his daily work schedule and shall determine and work the number
of hours necessary to perform Transition Services in a timely, efficient and
professional manner. Subject to Section 5, Zorn shall supply his own equipment
and supplies needed to perform Transition Services.

7. EARLY TERMINATION OF TRANSITION PERIOD. Notwithstanding anything in this
Agreement to the contrary, the Company may terminate the Transition Period
effective immediately by written notice to Zorn in the event that: (a) Zorn
breaches any material term of this Agreement and, if curable, such breach has
not been cured ten (10) days after the Company gives written notice of the
breach to Zorn; or (b) the Company reasonably believes that Zorn (i) has engaged
in theft, fraud, embezzlement or unauthorized use of the property of the
Company; or (ii) is convicted of a felony or engages in any other conduct that,
in the reasonable judgment of the Company, causes damage to the Company’s
reputation or standing in the community or industry in which it operates;
provided that, for clarity but without limiting the generality of the foregoing,
a failure by Zorn in any month during the Transition Period to perform
Transition Services reasonably requested by Targacept shall constitute a
material breach of this Agreement. Upon termination of the Transition Period,
the Company’s obligations to provide compensation under Section 4(a) of this
Agreement shall cease immediately and Zorn, for himself and for his heirs,
successors, assigns, or anyone else claiming under or through Zorn, agrees that
neither he nor any of the foregoing shall have any right to further compensation
under Section 4(a) of this Agreement beyond any compensation due for any
Transition Services actually provided by Zorn as of the effective date of such
termination.

8. INDEPENDENT CONTRACTOR STATUS; NO RIGHT TO BENEFITS. Zorn understands and
agrees that the relationship created by this Agreement is purely contractual and
that no employment relationship is intended, or should be inferred, from this
Agreement or from the performance of the Company’s obligations under this
Agreement. Zorn’s relationship to the Company during the Transition Period shall
be that of an independent contractor, and Zorn shall not be entitled to, or
eligible for, on either a prospective or a retrospective basis, any employee
benefits under any plans or programs established or maintained by the Company.

9. NO AUTHORITY TO BIND. Zorn shall have no right or authority, expressed or
implied, to commit or otherwise obligate the Company to any third party in any
manner. Zorn agrees that the Company shall not be obligated to third parties
with which Zorn may make agreements or to which Zorn may direct payments without
the Company’s prior written consent.

10. NO PRIOR OBLIGATION. Zorn acknowledges and agrees that: (a) the payments and
benefits that Zorn receives or for which Zorn is eligible under this Agreement
are of value to Zorn; (b) the Company had no prior legal obligation to provide
some or all of such payments and benefits; and (c) Zorn would not be entitled to
some or all of such payments and benefits if not for this Agreement.

 

Page 3 of 8



--------------------------------------------------------------------------------

11. GENERAL RELEASE AND WAIVER OF CLAIMS BY ZORN. Zorn, for himself and for his
heirs, successors, assigns, or anyone else claiming under or through Zorn,
hereby forever discharges and releases Targacept, its predecessor, affiliated or
subsidiary entities, and its and their respective directors, officers,
stockholders, affiliates, employees, agents, representatives, and assigns (all
of the foregoing, collectively, the “Releasees”), and each of them, from any and
all claims, liabilities, actions or causes of action of any kind or character
whatsoever, whether at law or in equity, whether known or unknown, whether
contingent or absolute. This general release and waiver of claims includes,
without limitation, claims for personal injuries, back pay, losses or damage to
real or personal property, economic loss or damage of any kind, breach of
contract (express or implied), defamation, breach of any covenant of good faith
(express or implied), tortious interference with contract, wrongful termination,
business or personal tort, misrepresentation, or any other losses or expenses of
any kind (whether arising in tort, contract or by statute) arising out of Zorn’s
employment relationship with Targacept and any other alleged acts or omissions
by the Releasees not expressly excluded herein. Zorn acknowledges that this
general release and waiver of claims applies both to known and unknown claims
that may exist between Zorn and any of the Releasees as of the date he signs
this Agreement.

Zorn expressly acknowledges and agrees that this release and waiver of claims
includes but is not limited to a release of any and all rights, claims, or
causes of action arising under any employment, stock option or other agreement
(whether written, oral or implied) or under any state or federal constitution,
statute, law, rule, regulation, or common-law principle of tort, contract or
equity, except for the obligations of Targacept under this Agreement. This
waiver of claims specifically includes but is not limited to any action under
the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621, et seq.
(“ADEA”), Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
§ 2000e, et seq., the Americans with Disabilities Act of 1990, 42 U.S.C.
§ 12101, et seq., the Family and Medical Leave Act, 42 U.S.C. § 2601, et seq.,
any common law or statutory claim of wrongful discharge, the Employment
Retirement Income Security Act of 1976, as amended, and any claims for any
entitlement to severance, vacation pay, accrued paid leave, commissions,
reimbursements or attorney’s fees pursuant to any contract or state or federal
law.

By entering into this Agreement, the Company and Zorn understand and agree that
Zorn does not waive any rights or claims that he might have that arise as a
result of any conduct that occurs after the date he signs this Agreement, any
rights or claims that he might have under that certain Indemnification Agreement
between Zorn and the Company made and entered into as of April 11, 2006 (the
“Indemnification Agreement”) that arise as a result of any claims asserted or
proceedings initiated after the date he signs this Agreement, any claims for
continuation rights under COBRA, or any rights or claims that cannot be waived
by law.

Zorn acknowledges and agrees that: (i) any and all monies due and owing to Zorn
from Targacept, including, without limitation, any and all compensation, wages,
commissions, benefits, expense reimbursements, vacation/leave time, and any
other payments due and owing Zorn from Targacept, have heretofore been
unconditionally and timely paid to Zorn and that Targacept has satisfied each
and every obligation owing to Zorn, except for: (A) Zorn’s regular base salary
through the Resignation Date, which shall be paid by Targacept in arrears in
accordance with its customary payroll practices; (B) Zorn’s eligible, unused
floating holiday and vacation days as of Resignation Date; (C) the amount set
forth in Section 1 of the Retention Award Agreement between Zorn and Targacept
dated January 17, 2013 (the “Retention Award Agreement”), subject to the terms
and conditions of the Retention Award Agreement, which amount shall be payable
to Zorn within thirty (30) days after September 30, 2013; (D) the amounts to be
paid to Zorn by Targacept pursuant to this

 

Page 4 of 8



--------------------------------------------------------------------------------

Agreement; and (E) any reimbursable business expenses actually and reasonably
incurred prior to the Resignation Date (including, without limitation,
out-of-pocket expenses, not to exceed $2,000 in the aggregate, associated with
continuing legal education for 2013), which shall, to the extent consistent with
all applicable Company policies and practices and supported by adequate
documentation, be paid by Targacept in accordance with its customary practices;
and (ii) there are no stock options, stock grants, equity compensation, bonus
commitments or incentive compensation of any kind or nature whatsoever which are
due and owing to Zorn (including, without limitation, with respect to
Targacept’s annual cash incentive award program, commonly referred to within
Targacept as its bonus program, with respect to 2013 or any other year) and no
such payment or entitlement will accrue or become due and owing after the
Resignation Date.

12. AGREEMENT TO COOPERATE. In addition to, and not in lieu of, Zorn’s other
obligations hereunder, Zorn agrees to cooperate in all reasonable respects
(including, without limitation, by providing sworn testimony in affidavits,
depositions, or trials) in assisting in the prosecution or defense of any
claims, demands, complaints, or lawsuits filed by or against, or threatened
against, any of the Releasees that involve facts or decisions in which or about
which he had, or is alleged to have had, input or knowledge for so long as
Targacept may require. Targacept will reimburse Zorn for any out-of-pocket
expenses that are both approved by Targacept prior to incurrence by Zorn and
actually and reasonably incurred by Zorn in the performance of this Section 12.

13. COVENANTS.

(a) Zorn acknowledges and affirms his obligations under Section 5 of the
Employment Agreement, which survive the Resignation Date. Zorn and the Company
further hereby acknowledge and agree that the obligations of Zorn under
Section 5(b) of the Employment Agreement apply mutatis mutandis to “Proprietary
Information” (as that term is defined in the Employment Agreement) learned by or
made available to Zorn during the Transition Period and shall survive the end of
the Transition Period.

(b) Zorn agrees that he will refrain from any interference with Targacept’s
business opportunities and from any and all remarks or conduct that are
inconsistent with the non-adversarial spirit of this Agreement, including,
without limitation, refraining from comments, oral or written, that disparage,
defame, libel, slander, or otherwise damage Targacept, its business, its
scientific areas of interest (e.g., neuronal nicotinic receptors) or any of its
product candidates, or any of the Releasees.

14. FULL CAPACITY. Zorn attests that he possesses sufficient education and
experience to understand fully the extent and impact of the provisions of this
Agreement. Zorn affirms that he is fully competent to execute this Agreement and
that he does so voluntarily and without any coercion, undue influence, threat or
intimidation of any kind or type. Zorn represents that he has not assigned or
transferred any of the claims released under this Agreement.

15. DISPUTED CLAIMS. It is agreed by both parties that this Agreement shall not
in any way be construed, directly or indirectly, as an admission by Targacept
that it has acted wrongfully with respect to Zorn or any other person, or that
Zorn has any rights whatsoever against Targacept, other than as expressly herein
stated. Targacept expressly disclaims and denies any liability to or wrongful
acts against Zorn or any other person on the part of Targacept or any agents,
directors, officers, attorneys, employees, or representatives of Targacept.

 

Page 5 of 8



--------------------------------------------------------------------------------

16. ADVICE TO SEEK COUNSEL. Zorn acknowledges and agrees that he has been
encouraged by Targacept to consult with counsel of his choosing prior to
executing this Agreement.

17. CONSIDERATION AND REVIEW PERIOD. Zorn agrees that he has been provided
twenty-one (21) days in which to consider and review this Agreement and to
obtain any legal advice Zorn deems appropriate from the attorney of his choice.

18. REVOCATION PERIOD. After returning a signed original of this Agreement to
the Company, Zorn may revoke his agreement in Section 11 to waive claims arising
under the Age Discrimination in Employment Act of 1967 (“ADEA”) by providing
written notice to Targacept within seven (7) days after the date of signature of
the later of Zorn or Targacept to sign below (the “ADEA Revocation Right”). The
ADEA Revocation Right will be exercised by Zorn only if Zorn provides such
written notice to Targacept, Inc., 100 North Main Street, Suite 1510,
Winston-Salem, NC 27101-4072, Attn: Stephen A. Hill, President and Chief
Executive Officer.

19. RETURN OF PROPERTY. Zorn covenants that:

(a) On or before the Resignation Date, he shall: (i) return to Targacept all
property (including, for clarity but without limitation, Proprietary
Information, as that term is defined in the Employment Agreement) belonging to
Targacept, including, without limitation, all keys, badges, virtual private
network (vpn) fobs, phones or other handheld devices and computers (to the
extent not purchased from Targacept), equipment, software, documents, handbooks,
manuals, files and other materials and information obtained by or furnished to
Zorn in connection with his employment with the Company; and (ii) provide to
Karen A. Hicks, Vice President, Human Resources, all user names, passwords,
access codes and the like in his possession or control, or of which he is aware,
related to Targacept or any Targacept database or other property or system; and
(iii) remove from any personal computer(s) and media any and all information
concerning Targacept that he obtained in connection with his employment with the
Company, including without limitation, Proprietary Information. Notwithstanding
anything herein to the contrary, the Company shall reimburse Zorn for all
out-of-pocket costs incurred by Zorn to ship to the Company equipment or other
materials from his office in Massachusetts, if any.

(b) On or before the last day of the Transition Period he shall: (i) return to
Targacept all property (including, for clarity but without limitation,
Proprietary Information made available to Zorn during the Transition Period)
belonging to Targacept, including, without limitation, all keys, badges, virtual
private network (vpn) fobs, phones or other handheld devices, computers,
equipment, software, documents, handbooks, manuals, files and other materials
and information obtained or furnished to Zorn to enable the performance of
Transition Services; and (ii) remove from any personal computer(s) and media any
and all information concerning Targacept that he obtained in connection with his
performance of Transition Services, including without limitation, Proprietary
Information.

20. PERFORMANCE. Targacept will make the payments and provide the benefits set
forth in Section 4(a) provided Zorn complies with and meets his obligations
under this Agreement and Section 5 of the Employment Agreement. In the event
that Zorn breaches any of his covenants or promises, or causes any covenants or
promises to be breached, in addition to any other rights or remedies available
to Targacept, at law or otherwise, Targacept’s obligation to perform under this
Agreement shall automatically terminate and Targacept shall have no further
liability or obligation to Zorn. Alternatively, Targacept may seek injunctive
relief to enforce the provisions of this Agreement.

 

Page 6 of 8



--------------------------------------------------------------------------------

21. ENTIRE AGREEMENT; COMPLETE DEFENSE. The parties acknowledge and represent
that, with the express exception of (a) Section 5 of the Employment Agreement,
(b) the Retention Award Agreement, (c) the Stock Option Letter Agreement, and
(d) the Indemnification Agreement, which survive the Resignation Date and remain
in full force and effect, this Agreement contains the entire agreement between
them regarding the matters set forth and that it supersedes all previous
negotiations, discussions, communications and understandings regarding such
matters. The parties further acknowledge that no representations, inducements,
promises or agreements, oral or written, have been made by either party or by
anyone acting on behalf of either party that are not embodied in this Agreement.
The terms of this Agreement are contractual and not a mere recital and the
parties agree that the contents of this Agreement may be used in evidence to
demonstrate Zorn’s knowing and valid release of claims as stated herein.

The parties agree that the General Release contained in Section 11 (subject to
the third paragraph thereof) may be treated as a complete defense to any legal,
equitable or administrative action that may be brought, instituted or taken by
Zorn, or on his behalf, against any of the Releasees and shall forever be a
complete bar to the commencement or prosecution of any claim, demand, lawsuit,
charge or other legal proceeding of any kind against any of the Releasees
relating to Targacept, Targacept’s business, Zorn’s employment with Targacept
and the termination of Zorn’s employment with Targacept.

22. APPLICABLE LAW AND FORUM. North Carolina law shall govern the interpretation
and enforcement of this Agreement, without regard to its conflicts of laws
provisions. Zorn agrees that the exclusive and convenient forum for any civil
lawsuit relating to this Agreement shall be any proper state court within
Forsyth County in the State of North Carolina or, if jurisdiction exists, the
United States District Court for the Middle District of North Carolina.

23. PARTIAL INVALIDITY. The parties agree that the provisions of this Agreement
shall be deemed severable and that the invalidity or unenforceability of any
portion or any provision shall not affect the validity or enforceability of the
other portions or provisions. Such provisions shall be appropriately limited and
given effect to the extent that they may be enforceable.

24. BINDING AGREEMENT; ASSIGNMENT. This Agreement shall be binding upon and
inure to the benefit of Zorn, on the one hand, and to Targacept and its
successors and permitted assigns, on the other hand. This Agreement and any
rights or obligations hereunder may be assigned by the Company to the successor
of all or substantially all of its business or to an affiliate of the Company.
Neither this Agreement nor any of the rights and obligations of Zorn hereunder
may be assigned or delegated by Zorn without the Company’s prior written
consent.

 

Page 7 of 8



--------------------------------------------------------------------------------

25. NOTICES. Any notice or other communication hereunder shall be given in
writing to the applicable party at its address (or email address) below (or such
other address as such party designates by written notice given to each other
party):

 

Peter A. Zorn

[ADDRESS]

  

Targacept, Inc.

100 North Main Street, Suite 1510

Winston-Salem, NC 27101-4072

Attention: Stephen A. Hill, President and

Chief Executive Officer

stephen.hill@targacept.com

Notices shall be deemed received upon actual delivery.

26. AMENDMENT AND WAIVER. This Agreement may not be modified or amended except
in a writing signed by Zorn and an authorized representative of the Company. The
failure of either party to assert a right hereunder or to insist upon compliance
with any term or condition hereof will not constitute a waiver of that right or
excuse a similar subsequent failure to perform any such term or condition by the
other party.

27. NO THIRD PARTY BENEFICIARIES. This Agreement is for the sole benefit of
Zorn, on the one hand, and the Company and its permitted successors and assigns,
on the other hand, and shall not be construed as conferring any rights on any
other party.

IN WITNESS WHEREOF, the parties have set their hands and seals on this
Agreement:

 

/s/ Peter A. Zorn

    Date:  

8/13/13

Peter A. Zorn       TARGACEPT, INC.       By:  

/s/ Stephen A. Hill

    Date:  

August 13, 2013

  Stephen A. Hill         President and Chief Executive Officer      

 

Page 8 of 8